Order entered October 10, 1969, unanimously reversed, on the law, on the facts and in the exercise of discretion, without costs and without disbursements, and plaintiffs’ motion for general preference granted. The affidavit of Candida Morales, the medical reports and hospital records establish prima facie serious injuries and possible permanent or protracted disability resulting from the accident. We conclude that on the record a general preference is warranted as to Candida Morales. No good purpose would be served by severing her cause from that of the remaining plaintiffs so the scope of this determination embraces and extends to all of the plaintiffs. Concur — Stevens, P. J., Eager, Capozzoli, Nunez and Tilzer, JJ.
*927(Republished.)